OPINION AND DECREE
OPINION OF THE COURT
MORROW, Chief Justice.
Salome filed her application with the Registrar of Titles to have the land Fogaolo, containing 0.827 of an acre, in Luma, Tau registered as her individually owned property. A survey of the tract accompanied the application. The surveyed tract is part of a larger tract also named Fogaolo. At the hearing, it became clear that Salome’s real claim was that the land was the individually owned land of herself and her seven brothers and sisters, the brothers and sisters being Tamaoleao, Faleu, Leatulagi, Enoka, Paniolo, Fogaolo and Faatasiga. Tauala Tulaga, a member of the Maui family, filed an objection to the proposed registration claiming that the land Fogaolo was the communal family land of the Maui title. Hence this litigation. See Sec. 905 of the A. S. Code.
*64Salome introduced evidence to the effect that about 90 years ago Sotoa Leatulagi gave the surveyed tract to Selema, the great-grandmother of Salome, to have as her (Selema’s) individually owned land; that the land passed from Selema to Salome’s grandfather Fagafa and from Fagafa to her father Paniolo and from Paniolo to her and her brothers and sisters. Salome’s father, her grandfather and her grandmother are buried on the land. It was occupied and used by Fagafa from about 1898 until his death and after him by Paniolo until his death in about 1941. Salome’s mother and her children occupied and used the land after Paniolo’s death until the mother remarried at which time she took all the children except Salome, the oldest, to live with her and her new husband. Salome remained on the land for sometime after her mother remarried.
After Salome left the land the Maui took possession of the disputed tract claiming that it was communal family land of the Maui title. He tore down one or two of the houses on it and built others. We do not believe from the evidence that the Maui forced either Salome, her brothers and sisters, or her mother to leave the land. We think all of them left it voluntarily.
The evidence in behalf of the objector indicated that the land in dispute is Maui family land; that sometimes, before the establishment of the Government, probably about 1898, Fagafa, Salome’s grandfather, had some differences with Pa’u Young with whom he had been living with the result that Fagafa stopped living with Pa’u Young; that at that time, due to the marriage of a member of the Maui family to a relative of Fagafa, the Maui gave permission to Fagafa to occupy the land in dispute and have plantations on it; that this permission was continued for the benefit of Fagafa’s son Paniolo and by implication for the benefit of Paniolo’s children, viz. Salome and her brothers and sisters. The evidence in behalf of the objector indicated *65that both Salome’s grandfather Fagafa and her father Paniolo rendered service in accordance with Samoan customs to the holder of the Maui title.
The objector stated on the witness stand that if Salome and her brothers and sisters wished to return to the land in dispute and occupy and use it in accordance with Samoan customs, they were at liberty to do so.
While the testimony was conflicting we believe that the preponderance of the evidence favors the view that there was no Sotoa Leatulagi; also that the preponderance of the evidence likewise favors the view that Salome’s grandfather, Fagafa, her father, Paniolo and herself and her brothers and sisters lived on the land in accordance with Samoan customs through permission originally given by Maui Sepe and after him his successors. We think that Fagafa and Paniolo rendered service to the Maui.
DECREE
Accordingly it is ADJUDGED and DECREED that the land Fogaolo, as shown on the survey accompanying the application to register it, is the communal family land of the Maui title, subject to the right of Salome and her brothers and sisters, viz. Tamaoleao, Faleu, Leatulagi, Enoka, Paniolo, Fogaolo and Faatasiga or any of them, to return to the land, when they may wish to do so, and occupy and use it in accordance with Samoan customs.
And it is further ORDERED that the land Fogaolo be so registered. The Registrar of Titles will be advised of this decree.
Salome paid for having .the survey made. Under the decree most of the benefits therefrom will accrue to the Maui title. It is equitable, therefore, that the objector Tauala Tulaga should pay the costs in this case.
The costs aggregate $37.50 and they are hereby assessed against Tauala Tulaga. The same shall be paid within 30 days.